DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/31/2022 has been entered. Claims 1-16 remain pending in the application. Applicant’s amendments to the claims have not overcome the rejections previously set forth in the Non-Final Office Action mailed 03/01/2021.
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
In Applicant’s Remarks, Applicant argues on page 8 first paragraph that neither Becking nor Cam disclose or suggest that using both an ellipsoidal shape for the intermediate portion and a node would together contribute to improve the stability of the head within the aneurysm, no matter the type of aneurysm. Applicant also argues on page 7 last paragraph that Cam does not disclose that that intermediate portion is not independent from the head and therefore cannot move or deform in the function of the aneurysm. The Office would like to state that the claims do not require such features. The claims merely state the intermediate portion being in the form of an ellipsoid, that of which Cam provides. The universal joint as disclosed in Becking describes the relationship between the intermediate portion and the head so that there is some range of motion between the two elements. To improve the stability of the head within the aneurysm, no matter the type of aneurysm, is not required by the claims so the argument is not persuasive. This functional limitation would also be achievable by Becking in view of Cam because the combination discloses all the elements that the claims require, and therefore the rejection is maintained.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Becking et al. (US PGPub 2009/0287291) in view of Cam et al. (US PGPub 2012/0296362), hereinafter known as “Becking,” and “Cam,” respectively.
With regards to claim 1, Becking discloses (Figures 1-5B) an intra-aneurysmal device for the treatment of an aneurysm (paragraph 9), this device comprising: 
a stent 120 with a circular section with diameter (stent 120 has a round (circular) cross-section as seen from the side view in figures 5A-5B), the stent 120 being suitable for and designed to anchor the device in an artery (paragraph 90, figure 1A), 
a head 122 designed to be inserted in the aneurysm 2, the head 122 being capable of significantly reducing blood flow in the aneurysm 2 (paragraph 90), 
an intermediate portion 136 located between the head 122 and the stent 120, and connecting the head 122 to the stent 120 (figure 5A), 
the intermediate portion 136, of which a distal end is connected to the head 122 and a proximal end is connected to the stent 120,
wherein the intermediate portion 136 and the head 122 are connected by a node 128 such that the head 122 is free to move relative to the intermediate portion 136 (paragraph 93 – when support extensions/struts come together, the operate much like a universal joint to help end-mounted ball/frame successfully interface with the aneurysm to be treated; the definition of joint according to dictionary.com is “the place at which two things, or separate parts of one thing, are joined or united in such a way as to permit motion”, and therefore the universal joint 128 may allow for motion between the head 122 and the intermediate portion 136).
Becking is silent wherein the intermediate portion being in the form of an ellipsoid, a transverse diameter of the intermediate portion is larger than the diameter of the stent, the transverse diameter being approximately perpendicular to a longitudinal axis of the device.
However, in the same field of endeavor, Cam teaches (Figures 11-12) wherein the intermediate portion 154 being in the form of an ellipsoid (paragraph 128 – “intermediate section 154 has a round (e.g. elliptical) cross-section”), a transverse diameter of the intermediate portion 154 is larger than the diameter of the stent 152 (see Figure 12 – diameter of the ball 154 is larger than the diameter of the stent), the transverse diameter being approximately perpendicular to a longitudinal axis of the device 150.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Becking to include the intermediate portion as taught by Cam for the purpose of enhancing the anchoring of the device (paragraph 128 of Cam) by advantageously being capable of conforming to a junction of a bifurcation comprising an afferent vessel, efferent vessels, and an aneurysm.
With regards to claim 2, Becking further discloses wherein the head 122 is dome-shaped (see Figure 5A, head 122 is circular shaped which can represent the top of a dome).
With regards to claim 3, Becking further discloses wherein the head 122 is concave around its center, the concave part facing the intermediate portion 136 (see annotated Figure 5A below, head 122 is circular at the distal-most end and is concave on an inner surface that faces towards the intermediate portion).

    PNG
    media_image1.png
    656
    548
    media_image1.png
    Greyscale

With regards to claim 4, Becking further discloses wherein the intermediate portion 136 continuously prolongs the stent 120 (see Figure 5A – stent 120 connects into intermediate portion 136).
With regards to claim 5, Becking further discloses wherein the head 122 is composed of at least one wire forming a mesh, the mesh being able and designed to divert at least a part of the blood flow (paragraphs 10-11).
With regards to claims 6 and 15, Becking further discloses wherein the head 122 comprises between eight and two hundred wires, and wherein the head comprises between thirty-two and two hundred wires (paragraphs 10-11 – at larger diameters, more wire ends (e.g., common multiples of 64, 72, 96, 128, 144) may be employed in forming the balls… for example, half the wires of a 96 wire tube (i.e., 48 ends) can be e.g. 0.001'' diameter and the other half of the wires can be e.g. 0.0015'' diameter. In which case, the two wire sizes would typically be interlaced uniformly in making the braid).
With regards to claim 7, Becking further discloses wherein the stent 120 and/or intermediate portion 136 are made using at least one wire forming a mesh that enables blood flow through the stent 120 and intermediate portion 136 (a mesh is defined as “material made from a network of wire”, intermediate portion 136 has support extensions connected with the stent 120, therefore the network of support extensions and cells 132 of the stent 120 as seen in Figure 5A is a mesh as it is ultimately a “material made from a network of wire”).
With regards to claim 8, Becking/Cam disclose wherein a shape of an external wall of the head (122 of Becking) facing the intermediate portion (154 of Cam) is configured for being the corresponding shape of an upper wall of the intermediate portion facing the head (154 of Cam, see annotated figure below. The external wall includes the outmost surface of the head, with the concave part of the head facing the intermediate portion as indicated by the arrow in the annotated figure below).
 
    PNG
    media_image2.png
    378
    755
    media_image2.png
    Greyscale

With regards to claim 9 and 16, Becking further discloses wherein at least one wire is made of a biocompatible material (paragraphs 10 and 12-14); and wherein the wire is made of platinum (paragraph 12).
With regards to claim 10, Becking further discloses wherein at least one wire is radio-opaque (paragraph 12).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Becking/Cam as applied to claim 1 above, and further in view of Levy et al. (US PGPub 2010/0023105), hereinafter known as “Levy.”
With regards to claims 11-13, Becking/Cam disclose the device as claimed in claim 1. Becking/Cam are silent wherein the device comprises a first annular ring located on one end of the stent (claim 11); a second annular ring located between the head and the intermediate portion (claim 12); and wherein the first annular ring and the second annular ring are made from a radio-opaque material (claim 13).
However, Levy, in the same field of endeavor, teaches (Figures 11-12) wherein the device comprises a first annular ring 119 located on one end (proximal end) of the stent 110 (claim 11); and wherein the first annular ring 119 is made from a radio-opaque material (Paragraph 60) (claim 13). 
Also in the same field of endeavor, Cam, with respect to the Figure 5 embodiment, teaches a second annular ring 64 located between the head 56 and the intermediate portion 54 (claim 12), wherein the second annular ring comprises a radiopaque marker (paragraph 90; paragraph 169 – “it should be understood that various features and aspects of the disclosed embodiments can be combined with, or substituted for, one another in order to form varying modes of the embodiments of the disclosed inventions”) (claim 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Becking/Cam to include the radio-opaque rings as taught by Levy and the Figure 5 embodiment as taught by Cam for the purpose of aiding in positioning the device at the junction of a bifurcation (Paragraph 60 of Levy). 
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Becking/Cam/Levy as applied to claims 1 and 11-12 above, and further in view of Lorenzo (US PGPub 2015/0272589).
With regards to claim 14, Becking/Cam/Levy disclose the device as claimed in claim 12. Becking/Cam/Levy are silent wherein the first and second annular rings are fixed by crimping.
However, in the same field of endeavor, Lorenzo teaches wherein the control ring 22 is radiopaque (Paragraph 43) and can be crimped (Paragraph 45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Becking/Cam/Levy for the crimping of the ring as taught by Lorenzo for the purpose of incorporating a stronger and more permanent attachment by further shaping the body (Paragraph 45 of Lorenzo).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        10/03/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771